PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/650,529
Filing Date: 8 Jun 2015
Appellant(s): NOBILE, John, Richard



__________________
Dianoosh Salehi
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/5/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/5/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	While all claims have been appealed, the Appellant focused on independent claim 1; therefore the Examiner will primarily address the arguments pertaining to independent claim 1.
The first error under review that the Appellants allege in the Office Action is that even if the references of Stanley and Hsieh are combined, they fail to disclose or suggest each and every element of claim 1 (Argument A). With respect to this argument, the Appellants first allege that the metering manifold (item 8) is not a reaction compartment even under Stanley’s own definition. The instant claims only specify first and second reaction chambers without giving any specific structural detail as to what makes these chamber a “reaction chamber” as such, any chamber which has the capability to act as a “reaction chamber” would be able to read on the instant limitations of a reaction chamber. The fact that Stanley refers to the chambers by different names does not prevent the chambers from being capable of being used as a reaction chamber as disclosed in the claims. 
The Appellants then allege that Stanley does not disclose or suggest “a first conduit connecting the initial chamber directly to the first reaction chamber” is not found persuasive. As discussed above, there is not specific structural detail which would make a chamber a “reaction chamber” as such, any chamber which would be capable of having a reaction occur, would read on the instant limitations. Therefore, the initial chamber is considered to be item 5 and the first reaction chamber is considered to be item 6. The first conduit is also considered to be item 7 which directly connects item 5 to item 6, thereby reading on the instant limitations. 
The second error under review that the Appellants allege in the Office Action is that the modification of Stanley in view of Hsieh renders Stanley unsuitable for its intended purpose (Argument B1). The Appellants allege that modifying Stanley with Hsieh requires removing and replacing the 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the changing of the lengths of the channels and the shapes of the channels) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The third error under review that the Appellants allege in the Office Action is that the modification of Stanley in view of Hsieh is contrary to the principles of Stanley (Argument B2). The Appellants state that any modification of Stanley in view of Hsieh would require the channels of Stanley to comport to the expressed requirements of Hsieh, however, this is not the case. The reference of Hseih is only being used for the teaching of moving the initial chamber of the Stanley to the geometric center of the disk and not changing of the channels of Stanley to be the same as the reference of Hseih. As the reference of Hseih teaches the initial chamber in the geometric center of the disk, and as described in the rejection, the claim would have been obvious as described in the rejection. 
The fourth error under review that the Appellants allege in the Office Action is that the Office has failed to provide a reasoned explanation as to why Applicant’s invention would have been obvious (Argument B3). The examiner utilized the teachings from KSR to combine the references via combining known elements (specifically KSR A). These two references may perform different functions, however, both of these references are based upon a centrifugal rotor with specific channels and the use of the centrifugal rotor to move the fluids through the device. As both of these references are utilizing the same technology, one of ordinary skill in the art would have recognized these references as being applicable to each other. Based upon these two references and the rationales developed by KSR, it would have been obvious to combine the references to arrive at the claimed invention, specifically, moving the initial 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
Conferees:
/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798      
                                                                                                                                                                                                                                                                                                                                                                                                         /LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.